Judgment was entered in the Supreme Court, October 18th 1875,
Per Curiam.
In Allen v. Willard, 7 P. F. Smith 374, it is said that the principle to be extracted from these cases is that a person natural or artificial is not liable for the acts or negligence of another unless the relation of master and servant, or principal and agent, exist between them; and that when an injury is done by a person exercising an independent employment the party employing him is not responsible to the person injured. This doctrine has regard to cases where the purpose of the contract is entirely lawful, and where the owner of the property upon which the power is to be exercised can lawfully commit its performance to others. See also Painter v. Pittsburg, 10 Wright 213. These principles rule this case. The trespass of the contractor here cannot be visited upon the city. The street was under the power and control of the city for the improvement made upon it, and the contractor exercised an independent employment.
Judgment affirmed.